DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (JP2004-115826 – machine translation).
Considering claim 1, Miyake teaches a hard carbon film for a sliding member used in lubricating oil (abstract) and the film is formed on a component of a combustion engine (Paragraph 21).  A specific example of a steel substrate is disclosed (Paragraph 74Ti20O6 and atomic masses of each) and a carbon film containing 20 at% Ti and 30 at.% oxygen corresponds to an film containing by mass about 23.5% oxygen, 47.7% Ti, and the remainder carbon (from C50Ti20O30 and atomic masses of each).  This range of oxygen content overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  
Miyake does not teach where the carbon film is formed by thermal spraying.  However, this is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the sliding member.  See MPEP 2113.  As of the writing of this Office action no objective evidence demonstrating a patentable distinction has been presented and the disclosure of Miyake is considered to meet this limitation.
While not expressly teaching a singular example of the instantly claimed sliding member this would have been obvious to one of ordinary skill in the art in view of the teachings of Miyake as this is considered a conventionally known sliding member with .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (JP2004115826 – machine translation) as applied to claim 1 above further in view of Da Rocha Mordente (US 2014/0102399).
Considering claim 2, the teachings of Miyake as applied to claim 1 are outlined above.  The coating of Miyake is taught to be applied to internal combustion engine components, etc. used with lubricating oils (Paragraphs 5 and 21).  However, Miyake does not teach the claimed surface roughness.
In a related field of endeavor, Da Rocha Mordente teaches coatings for engine components comprising an amorphous carbon layer (abstract).  The coating reduces the friction coefficient and improves wear resistance and is used in internal combustion engines (Paragraphs 1-2).  The roughness of the coating is taught to preferably be Rpk of 0.3 microns or lower, Rk or 1 micron or lower, and Rvk or 3 microns or lower (Paragraph 49) and the coating achieves advantageous mechanical, chemical, and tribological properties (Paragraph 50).
As both Miyake and Da Rocha Mordente teach carbon coated components for combustion engines, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Miyake with the Rpk and Rk values taught by Da Rocha Mordente as these values are known to result in a coating which achieves advantageous mechanical, chemical, and tribological properties and one would have had a reasonable expectation of success.  Further, the Rk and Rpk prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 22 January 2021, with respect to 35 USC 112(b) and 35 USC 112(d) have been fully considered and are persuasive.  The rejections of claim 4 have been withdrawn.  Applicant has canceled the claim.
Applicant’s arguments, see remarks regarding art rejections, filed 22 January 2021, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Applicant has amended the claims to recite a titanium material not disclosed by Nakanishi (US 2004/0191110) or Miyamoto (JP2004100645).  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyake and Miyake in view of Da Rocha Mordente as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784